DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 have been amended. 
Claim 20 is new.
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US20160018516		Brown et al.		January 21, 2016
D2: US20100157736		Riordan et al.		June 24, 2010
D3: JP2017131115		Yuichi et al.		August 3, 2017
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 1 and 12, the D1 reference discloses the utilization of a surface marine (Fig. 10) drone (ROV, ¶ 0056) comprising an on-board sonar (22), the sonar, of the multi-beam (¶ 0003) type, including a plurality of sound wave transmitters arranged along a first axis (32, ¶ 0045) and a plurality of sound wave receivers arranged along a second axis (36, ¶ 0045), which is not parallel to the first axis (Fig. 6), wherein said surface marine drone further comprises: a system for piloting (scanning, ¶ 0025) the sonar, configured to control, for a given position of the marine drone, a plurality of successive sound wave transmissions, the piloting system piloting the different transmitters, at each transmission, by a respective plurality of transmission signals, each transmission signal having an amplitude and a time-shift (phase or time delay, ¶¶ 0032-0033) with respect to a reference signal, the piloting system varying the respective amplitudes or time-shifts of said transmission signals, during said plurality of transmissions, in accordance with a predetermined transmission variation sequence, all the sound waves transmitted during said plurality of transmissions covering a given observation volume (Fig. 6), and an acquisition unit (26) configured to: acquire, for each of said transmissions, echo signals captured by the receivers of the sonar in response to the considered transmission, and to determine, from the echo signals acquired in response to said plurality of transmissions, a three-dimensional image (¶ 0025) representative of the content of the observation volume.
 With regards to claims 2 and 13, the D1 reference discloses the sonar is configured so that an aspect ratio of the observation volume (38), equal to the smallest dimension of the observation volume divided by the largest dimension of the observation volume, is higher than 0.2 (Fig. 7).
 With regards to claim 3, the D1 reference discloses the length of the array based on the frequency utilized (¶ 0036).
With regards to claim 4, the D1 reference discloses the transmitters and receivers of the sonar are integrated to the hull (¶ 0044) of the drone.
 With regards to claims 5 and 14, the D1 reference discloses the selected sonar data point, to provide distance, bearing, and navigational information relative to the geographic location of the selected sonar data point, to view the selected sonar data point from different orientations, angles, and attitudes (¶ 0067).
 With regards to claim 9, the D1 reference discloses the respective time-shifts of said transmission signals, varying according to said transmission sequence, are such that: for each of said sound wave transmissions, the transmitted sound power is concentrated, by interference between the transmitted sound waves (¶ 0036), in a transmission plane, between each of said transmissions and the next transmission, the transmission plane pivots about a scanning axis, during said plurality of sound wave transmissions, the transmission plane, due to said pivotal movements, scans the whole observation volume.
With regards to claim 11, the D1 reference discloses the first axis and the second axis are separated by an angle comprised between 60 degrees and 90 degrees (Fig. 6), the transmitters are distributed, along the first axis, over at least 20 cm long, and wherein the receivers are distributed, along the second axis, over at least 20 cm long (¶0036).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 as applied to claims 1-5, 9, and 11-14 above, and further in combination with D2.  
The difference between the D1 reference and claims 6 and 15 is that the claim recites detecting a fish shoal.  The D2 reference teaches that it was well known in the art to detecting a fish shoal (see ¶ 0002.  It would have been obvious to modify the D1 reference to detecting a fish shoal as motivated by the D2 reference to enable the D1system to locate potential areas for sustainable development of natural resources (see ¶ 0002).
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 7, 8, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2 as applied to claims 6 and 15 above, and further in combination with D3.  
Claims 7, 8, and 16-20 additionally recites determining the center of a shoal of fish and navigating the drone relative to the center.  The D3 reference teaches that it was well known in the art to determine the center of a shoal of fish and navigating the drone relative to the center (Abstract).  It would have been obvious to modify the previous combination of references to determining the center of a shoal of fish and navigating the drone relative to the center to enable the system locate potential areas for sustainable development of natural resources.
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645